                                                                                FILED
                                                                             IN CLERK'S OFFICE
                                                                        U.S. DISTRICT COURT E.D.N.Y.


EASTERN DISTRICT OF NEW YORK
                                               JAN 2 1 2021             ^     JAN 21 2321        *
                                      X                 OFFICE          LONG ISLAND OFFICE
Rasha Aref

            Plaintiff                                     AMENDED COMPLAINT

                                                          CV:2:18-cv-05029-GRB-ARL

_against_


Bay Orthopedics Rehabilitation & Supply /
Carol Mangino
            Defendant

                                     X

Dear Honorable Judge Lindsay:



       I, Plaintiff, Rasha Arefam writing to ask permission to file a motion to AMEND the
Complaint for my Employment Discrimination case. I have attached a copy ofthe proposed
amended complaint for the following reasons:
All the same except some additions
   1) Added - Overtime owed for all my late nights working
   2) Add New Information - Withholding the original employee performance appraisals
      from me,especially on 2-7-2017 day oftermination-1 have reason to believe it's been
      altered with (additions/changes)
   3) Add New Information - Transcribed UI Hearings from 7-17-2017 and 8-15-2017 -1
      have reason to believe Defendant lied under oath and changed the story
   4) Added fact - Changes to letters written & submitted by Defendant to the UI back in 2017
   5) Added fact - Conspiracy to wrongfiilly terminate me 2-7-17 on claims of eating/drinking
      while working, while I was ordered to take 3 different Antibiotics 2x daily with food
   6) Add New Information- More harassment letters supposedly submitted back in 2017 to
      the Unemployment Insurance by Carol Mangino and her secretary
Thank you

Regards,

Rasha Aref-Pro-Se
                                                                             FILED
                                                   RECEIVED              IN CLERK'S OFFICE
                                                                     U.S. DISTRICT COURT E.O.N.Y,
January 20,2021                                    JAN 2 1 2021      ★     JAN 21 2021        ★
                                             EONYPROSEOmCE
                                                                     LONG ISLAND OFFICE
United States District Court

Eastern District ofNew York

100 Federal Plaza

Central Islip, NY 11722



Attention: Pro-Se Office




              Rasha Aref vs. Bay Orthopedics Rehabilitation & Supply Bay Orthopedics
              Rehabilitation & Supply

              Case no: 2:18-cv-05029-GRB-ARL




Enclosed please find the Amended Complaint for the Employment Discrimination case.


A copy was email to: - Jackson Lewis, P.C.

                      Attorneysfor Defendants

                       Kathryn J. Barry, Esq.
                      Cc: Stacey J. Lococo, Esq.

                           Ian B. Bogaty, Esq.

                           Mark S. Mancher, Esq.




Thank you

Regards,

Plaintiff - Pro-Se- Rasha Aref
                                                                                  filed _
                                                   RECEIVED
                                                   JAN 2 1 2021          * mr.w                   *
                       IN THE UNITED STAT]g)^^j;^|^:|§^^g
                      FOR THE EASTERN DISTRICT OF NEW YORK                long island office
                                                                              **AMENDED

Rasha Aref
                                                    Complaint for Employment
                                                    Discrimination


(Write thejull name ofeach plaintiffwho isfiling    Case No. 2:18-CV-05029-GRB-ARL
this complaint. Ifthe names ofall the plaintiffs
                                                    (to befilled in by the Clerk's Office)
cannotfit in the space above, please write "see
attached" in the space and attach an additional
                                                    Jury Trial:    0 Yes      □ No
page with thefull list ofnames.)
                                                                   (check one)

   -against-

Bay Orthpedics & Rehabilitation Supply
and Carol Mangino

                                                                                   FI L _ _
                                                                               IN CLERK
(Write thefull name ofeach defendant who is                               U.S. DISTRICTS CURT e.O.N.Y,
being sued. Ifthe names ofall the defendants
cannotfit in the space above, please write "see                           ★      »(Nli 21121       ★
attached" in the space and attach an additional
page with thefull list ofnames.)                                              iNG I3LAL<^ wFFIGE




        COPY SENT TO: Jackson Lewis, P.C.
        Attorneys for Defendants
           Kathryn J. Barry, Esq.
           Stacey J. Lococx), Esq.
           Ian B. Bogaty, Esq.
           Mark S. Mancher, Esq.
1.   The Parties to This Complaint

     A.    The Plaintifr(s)

           Provide the information below for each plaintiff named in the complaint. Attach
           additional pages if needed.

                  Name                   Rasha Aref

                  Street Address         10 Fig Place
                  City and County        BayShore, Suffolk

                  State and Zip Code     NY 11706

                  Telephone Number      516-946-8684

                  E-mail Address         raref777@yahoo.com

     B.    The Defendant(s)

           Provide the information below for each defendant named in the complaint,
           whether the defendant is an individual, a government agency, an organization, or
           a corporation. For an individual defendant, include the person'sjob or title(if
           known). Attach additional pages if needed.

           Defendant No. 1

                  Name                  Carol Mangino
                  Job or Title          Owner/ VP
                 (if known)
                  Street Address        616 East Jericho Tpke
                  City and County       Huntington Station, Suffolk
                  State and Zip Code    NY 11746

                  Telephone Number      631-271-0825

                  E-mail Address
                 (if known)

           Defendant No.2

                 Name

                 Job or Title
                 (if known)
                 Street Address
                 City and County
                       State and Zip Code
                       Telephone Number
                       E-mail Address
                       (if known)

      C.        Place of Employment

                The address at which I sought employment or was employed by the defendant(s)
                is:

                       jsjame                      Orthopedics & Rehabilitation Supply
                       Street Address              East Jericho Tpke
                       City and County        Huntington Station
                       State and Zip Code     NY 11746
                       Telephone Number

II.   Basis for Jurisdiction

      This action is brought for discrimination in employment pursuant to (check all that
      apply):

            ^ Title VII ofthe Civil Rights Act of 1964, as codified,42 U.S.C. §§ 2000e
                      to 2000e-17(race, color, gender, religion, national origin).
                      (Note: In order to bring suit infederal district court under Title VII, you
                      mustfirst obtain a Notice ofRight to Sue letterfrom the Equal
                      Employment Opportunity Commission.)

             □        Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
                      §§ 621 to 634.

                      (Note: In order to bring suit infederal district court under the Age
                      Discrimination in Employment Act, you mustfirstfile a charge with the
                      Equal Employment Opportunity Commission.)

            □         Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§12112
                      to 12117.

                      (Note: In order to bring suit infederal district court under the Americans
                       with Disabilities Act, you mustfirst obtain a Notice ofRight to Sue letter
                      from the Equal Employment Opportunity Commission.)
               □      Other federal law (specify the federal law)\


              □       Relevant state law (specify, if known):


              □       Relevant city or county law (specify, if known):



III.   Statement of Claim

       Write a short and plain statement of the claim. Do not make legal arguments. State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       relief sought. State how each defendant was involved and what each defendant did that
       caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
       of that involvement or conduct. If more than one claim is asserted, number each claim
       and write a short and plain statement of each claim in a separate paragraph. Attach
       additional pages if needed.

       A.     The discriminatory conduct of whichIcomplain in this action includes (check all
              that apply):

                      □       Failure to hire me.
                      Ef      Termination of my employment.
                      □       Failure to promote me.
                      □      Failure to accommodate my disability.
                      □      Unequal terms and conditions of my employment.
                              Retaliation.

                      0      Other acts (specify): Subjected to discriminatory racial remarks/ defamation of character/false accusations
                     (Note: Only those grounds raised in the charge filed with the Equal
                     Employment Opportunity Commission can he considered by thefederal
                     district court under thefederal employment discrimination statutes.)

       B.    It is my best recollection that the alleged discriminatory acts occurred on date(s)
              Started 9/2016 through 2/2017
C.   I believe that defendant(s)(check one):

                □           is/are still committing these acts against me.
                □           is/are not still committing these acts against me.

D.   Defendant(s) discriminated against me based on my (check all that apply and
     explain):

                            race Arab
                Ef          color white/brown
                □           gender/sex
                13f         religion
                O           national origin Egyptian
                □           age. My year of birth is                . (Giveyouryear ofbirth
                            only ifyou are asserting a claim of age discrimination.)
                □           disability or perceived disability (specify disability)



     The facts of my case are as follows. Attach additional pages if needed.
     'Discriminatory racial remarks repeated out loud in office and directly at me (religion/race and Mexicans) during debates 2016

     'Cut of pay & fKHirs in 8/2016 without prior notice/warning because I wanted to pursue my education; not wfiat was agreed upon

     •Subjected to non-working conditions (kitchen/stock room)- took advantage- work F/T with P/T pay - no Holiday pay as others

     * Over-time owed for staying late working on hard-lengthy files for scoliosis braces - billing/ calls to insurance companies

     'Used/took advantage of, for her benefit, then fired me immediately when finding my replacemenL

     * Conspiring to terminate me for eating, while under doctor RX for 3 antibiotics to be taken 2x daily with food

     •Withholding original documents (performance appraisals), especially on 2-7-17 to later use & add on/tamper with evidence esp. signatures

     'Purposely harrassed me after termination & pursued to blocked my Ul benefits up to 9 months (delay/Withhold payments)

     'Letters written- calls made to Ul stating more discriminatory racial remarks/false accusations against me & my mother.

     ' Terminated on excuse of eating/drinking at desk when all employees ind. owners/managers aware of and did it as well

     'Ul hearing 7/17/2017 and 8/15/2017 -lies under oath differs from what was written in letters

     'Some staff -her right hand secretary- wrote letters against mo with more racial remarks



     (Note: As additional supportfor thefacts ofyour claim, you may attach to this
     complaint a copy ofyour chargefiled with the Equal Employment Opportunity
     Commission, or the chargefiled with the relevant state or city human rights
     division.)
IV.   Exhaustion of Federal Administrative Remedies

       A.         It is my best recollection that 1 filed a charge with the Equal Employment
                  Opportunity Commission or my Equal Employment Opportunity counselor
                  regarding the defendant's alleged discriminatory conduct on (date)

                   Approx. Jan or Feb. 2018

      B.          The Equal Employment Opportunity Commission (check one):

                              □           has not issued a Notice of Right to Sue letter.
                              El          issued a Notice of Right to Sue letter, which 1 received on (date)
                                          June 13, 2018

                                         (Note: Attach a copy of the Notice ofRight to Sue letterfrom the
                                         Equal Employment Opportunity Commission to this complaint.)

      C.          Only litigants alleging age discrimination must answer this question.

                  Since filing my charge of age discrimination with the Equal Employment
                  Opportunity Commission regarding the defendant's alleged discriminatory
                  conduct (check one):

                             □           60 days or more have elapsed.
                             □           less than 60 days have elapsed.

V.    Relief

      State briefly and precisely what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages.

      *One year salary owed, approx. $ 30K - $35K

      •Pay cut difference and reduction of hours difference owed

      •Emotional distress during and after employment due to lack of money, while studying for RN, which lead to feelings of l)eing beaten down, despondent
      ashanred & depressed all by Carol's actions / faced harrassment (incl. to my mother) / subjected to workplace discrimination (race/religion/origin/color)
      subjected to non-working conditions / victim of documentation abuse / subjected to defamation of character & slander/ subjected to fevoritism in the workplace.
VI.   Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
      knowledge, information, and beliefthat this complaint:(1)is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost of litigation;(2)is supported by existing law or by a nonfrivolous argument for
      extending, modifying, or reversing existing law;(3)the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4)the
      complaint otherwise complies with the requirements of Rule 11.

      A.     For Parties Without an Attorney

             I agree to provide the Clerk's Office with any changes to my address where case-
             related papers may be served. I understand that my failure to keep a current
             address on file with the Clerk's Office may result in the dismissal of my case.

             Date ofsigning: Sept. 5        201             *3^
             Signature of Plaintiff
             Printed Name ofPlaintiff     Rasha Are
               received                FILED__
                                      IN CI.H[^K'S OFFICE
                                U.S. DISTRICT COURT E.D.N.Y.
              JAN 2 J 202)
                                i,    JAM 212321
           SONY PROSE OFFICE
                                SiliiiPND oFnee
      ■a
T^^k)rC\ "^'tsWid-                      . CD
\0D
              Xsl;p .
                               p®c-e
